     Case 2:19-cr-00120 Document 135 Filed 04/17/20 Page 1 of 5 PageID #: 344



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:19-00120

DANIEL COLLAZO
YAISEL OQUENDO-CABALLERO

                        MEMORANDUM OPINION AND ORDER

       On April 6, 2020, the court granted the motion of defendants

Daniel Collazo and Yaisel Oquendo-Caballero to proceed with

sentencing via videoconference and scheduled both sentencing

hearings for April 20, 2020, at 10:00 a.m., and 11:00 a.m.,

respectively.      See ECF No. 132.      In their motion, defendants

stated that they have been in custody since their arrests on

December 20, 2018.       The presentence report (“PSI”) for both

defendants calculates their imprisonment range under the

sentencing guidelines to be six to twelve months.              Therefore, as

of April 20, 2020, the date set for sentencing, defendants will

have been in custody for approximately sixteen (16) months, four

months longer than the top of the applicable guideline range.

The government did not oppose defendants’ motion to proceed with

sentencing.

       Rule 43 of the Federal Rules of Criminal Procedure requires

a defendant to “be present” at “sentencing”.             Fed. R. Crim. P.

43(a).     The United States Court of Appeals for the Fourth Circuit

has interpreted “presence” under Rule 43 to mean physical
  Case 2:19-cr-00120 Document 135 Filed 04/17/20 Page 2 of 5 PageID #: 345



presence and, therefore, held that resentencing by video

teleconference violated Rule 43.         See United States v. Lawrence,

248 F.3d 300, 303–05 (4th Cir. 2001).

     However, on March 13, 2020, the President of the United

States declared a national emergency under the National

Emergencies Act, 50 U.S.C. § 1601 et seq., in light of the COVID-

19 pandemic.   The impact of the pandemic is well-documented and,

in order to lessen the spread of the disease, a number of

measures have been instituted in this court, including the delay

of criminal matters.     See General Order and General Order # 3

entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. March 13, 2020 and March 23, 2020) (Johnston, C.J.).

On April 14, 2020, the earlier delay of in-person criminal

proceedings was extended through May 31, 2020.          See General Order

# 5 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. April 14, 2020) (Johnston, C.J.).

     On March 27, 2020, Congress passed the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”), which President

Trump signed into law that day.          The CARES Act authorizes the

Judicial Conference of the United States to provide authority to

Chief District Judges to permit certain criminal proceedings to

be conducted by video or audio conference.         On March 29, 2020,


                                     2
  Case 2:19-cr-00120 Document 135 Filed 04/17/20 Page 3 of 5 PageID #: 346



the Judicial Conference of the United States found that, pursuant

to the CARES Act, emergency conditions with respect to COVID-19

have materially affected and will affect the functioning of the

federal courts.    On March 30, 2020, the Chief Judge of this

District, acting pursuant to the CARES Act and the authority

granted by the Judicial Conference of the United States, found

that felony sentencings could not be conducted in person without

seriously jeopardizing public health and safety.           See General

Order # 4 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. March 30, 2020) (Johnston, C.J.).          Therefore, General

Order No. 4 authorizes a presiding judge to conduct a sentencing

hearing via videoconference, with the consent of the defendant

after consultation with counsel, if the presiding judge finds

that for specific reasons the sentencing in a particular case

cannot be further delayed without serious harm to the interests

of justice.

     In defendants’ motion, counsel for defendants relate their

efforts at obtaining the consent of defendants to proceed with

sentencing via videoconference.          As outlined in their motion,

those efforts have been hindered as both defendants do not speak

English and require the assistance of an interpreter to

communicate with counsel.      The language barrier, coupled with the

social distancing guidelines currently in place, has made in-


                                     3
  Case 2:19-cr-00120 Document 135 Filed 04/17/20 Page 4 of 5 PageID #: 347



person consultation with counsel impracticable.          Counsel for

defendants have, however, communicated with defendants via their

family members.    Those family members have indicated that

defendants consent to proceeding by videoconference.

Accordingly, given the representation of counsel, the court

concludes that defendants have consented to proceed with their

sentencing hearings via videoconference.*

        Also, under the circumstances of these cases, the court

finds that sentencing “cannot be further delayed without serious

harm to the interests of justice.”        In particular, given the

applicable sentencing guidelines and the absence of any factors

indicating an above-guidelines sentence would be appropriate, the

court concludes that delaying sentencing will prejudice

defendants because they have already served sentences longer than

what is called for under the guidelines.         Cf. United States v.

Emory, CR NO. 19-00109 JAO, 2020 WL 1856454, *2 (D. Haw. Apr. 13,

2020) (interests of justice did not require expediting sentencing

where defendant had served eight months but potential guidelines

range was 12 to 18 months); United States v. Jones, Criminal No.

19-225 (SRN/TNL), 2020 WL 1644257, *1 (D. Minn. Apr. 2, 2020)



    *
      The court understands that counsel for defendants have
arranged to confer with their clients prior to the sentencing
hearings. The court trusts that counsel will ensure that
defendants have, in fact, consented to proceed by
videoconference. Counsel should be prepared to make a record
indicating defendants’ consent at the beginning of each hearing.

                                     4
  Case 2:19-cr-00120 Document 135 Filed 04/17/20 Page 5 of 5 PageID #: 348



(denying defendant’s motion to be sentenced by videoconference or

teleconference, in part, because delaying sentencing would not

prejudice defendant in light of his guidelines range).

     For all these reasons, the court granted defendants’ motion

to proceed with sentencing via videoconference.

     The Clerk is directed to send a copy of this Order to

counsel of record, the Probation Office of this court, and the

United States Marshal for the Southern District of West Virginia.

     It is SO ORDERED this 17th day of April, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     5
